     Case 19-03076      Doc 1     Filed 08/23/19       Entered 08/23/19 12:52:12   Desc Main
                                     Document          Page 1 of 6


                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF MINNESOTA

In Re:
                                                               Bky. No. 19-31734-WJF
Tracy Sharon Webb

                        Debtor.



Hiway Federal Credit Union,
                                                               Adv. No. ______________
                Plaintiff,

v.

Tracy Sharon Webb,

                Defendant.


                   COMPLAINT TO DETERMINE DISCHARGEABILITY


PLAINTIFF HIWAY FEDERAL CREDIT UNION FOR ITS COMPLAINT AGAINST THE
DEFENDANT TRACY SHARON WEBB, STATES AND ALLEGES AS FOLLOWS:


                                        JURISDICTION

1.       This Complaint is filed under Bankruptcy Rule 7001; the action arises under 11 U.S.C.

§523(a). The Petition commencing this Chapter 13 Case was filed on May 29, 2019, and is now

pending before this Court. This Court has jurisdiction over and the power to hear and finally

determine all issues hereunder pursuant to 28 U.S.C. §1334 and §157 and Local Rules 1002-1 and

1075-1. This is a core proceeding under 28 U.S.C. §157(b)(2)(I).




                                                   1
     Case 19-03076      Doc 1     Filed 08/23/19       Entered 08/23/19 12:52:12        Desc Main
                                     Document          Page 2 of 6


                                              PARTIES

2.      Hiway Federal Credit Union (hereinafter “Plaintiff”) is a federally chartered credit union

with its principal place of business located at 111 Empire drive, St. Paul, MN 55103.

3.      Tracy Sharon Webb (hereinafter “Defendant”), is an individual who, upon information

and belief, resides at 1289 Fireside Court, Shakopee, MN 55379 and is consumer and debtor within

the scope and purview of the Bankruptcy Code.



                                               FACTS

4.      This is an action brought by the Plaintiff to determine that the claim held by Plaintiff against

Defendant is excepted from discharge pursuant to 11 U.S.C. §523(a)(2)(A).

5.      Defendant duly applied for and obtained from Plaintiff a Visa Line of Credit Agreement

pursuant to which Defendant could, from time to time, obtain credit and cash advances from

Plaintiff.

6.      Within seventy days before Defendant obtained an order for relief in this case, obtained the

following cash advances from Plaintiff on the Visa Line of Credit Agreement:

        Date of Cash Advance                    Amount of Cash Advance

        March 29, 2019                          $303.00
        April 12, 2019                          $603.00
        April 12, 2019                          $403.00
        April 12, 2019                          $803.00
        April 13, 2019                          $503.00
        April 13, 2019                          $403.00
        April 13, 2019                          $503.00
        April 21, 2019                          $803.00
        April 21, 2019                          $1,003.00
        April 21, 2019                          $803.00
        April 21, 2019                          $603.00
        April 27, 2019                          $303.00

                                                   2
     Case 19-03076       Doc 1   Filed 08/23/19       Entered 08/23/19 12:52:12    Desc Main
                                    Document          Page 3 of 6


        April 29, 2019                         $503.00
        April 29, 2019                         $303.00
        April 29, 2019                         $503.00
        April 29, 2019                         $503.00
        April 30, 2019                         $403.00
        April 30, 2019                         $403.00
        April 30, 2019                         $403.00
        April 30, 2019                         $403.00


7.      The above-referenced cash advances in the aggregate sum of $10,460.00 were obtained by

Defendant pursuant to an extension of consumer credit under an open-end line of credit within

seventy days of filing bankruptcy, which cash advances are presumed to be non-dischargeable

pursuant to 11 U.S.C. 523(a)(2)(C).

8.      After giving Defendant credit for all payments and offsets, there is due and owing from

Defendant to Plaintiff on the Visa Line of Credit Agreement the sum of $5,441.87 together with

interest accruing thereon at the rate of 11.90% per annum from and after May 19,2019 and together

with Plaintiff’s costs of collections, including reasonable attorneys’ fees.

9.      Through her Chapter 13 Bankruptcy Petition, Defendant is seeking to discharge her

obligation to repay Plaintiff on the Visa Line of Credit Agreement.

10.     When Defendant obtained the cash advances on the Visa Line of Credit Agreement she

made the implied representation to Plaintiff that she intended to repay the amounts advances.

11.     Defendant’s representations of her intent to pay were falsely and fraudulently made when

she filed bankruptcy seeking to discharge her obligations on the Visa Line of Credit shortly after

obtaining the advances.

12.     By the express terms of the Visa Line of Credit Agreement, interest continues to accrue on

the cash advances at the rate of 11.90% per annum.


                                                  3
  Case 19-03076        Doc 1    Filed 08/23/19          Entered 08/23/19 12:52:12      Desc Main
                                   Document             Page 4 of 6


13.    By the express terms of the Visa Line of Credit Agreement, Defendant promised in the

event of any default under the terms of the agreement to pay all Plaintiff’s costs of collections,

including reasonable attorneys’ fees.

14.    Defendant is in default under the terms of the Visa Line of Credit Agreement for failing to

make payments as they came due.

                                        CAUSE OF ACTION


                                          COUNT ONE
                       11 U.S.C.§ 523(a)(2)(A) - FALSE PRETENSES,
                    FALSE REPRESENTATIONS OR ACTUAL FRAUD


15.    Plaintiff restates and re-alleges the allegations set forth in Paragraphs 1 - 14.

16.    Defendant obtained cash advances from Plaintiff knowing that she had no intention to

repay the amounts advanced.

17.    Defendant obtained cash advances from Plaintiff shortly before her bankruptcy filing with

the intention and purpose of deceiving Plaintiff.

18.    Plaintiff reasonably and justifiably relied upon Defendant’s representations that she

intended to repay the amounts advanced.

19.    As a direct result of Defendant’s false representations and actual fraud, Plaintiff sustained

loss and damages in the amount of $5,441.87 together with interest accruing thereon at the rate of

11.90% per annum from and after May 19,2019 and together with Plaintiff’s costs of collections,

including reasonable attorneys’ fees




                                                    4
  Case 19-03076     Doc 1     Filed 08/23/19       Entered 08/23/19 12:52:12      Desc Main
                                 Document          Page 5 of 6


      WHEREFORE, Plaintiff demands relief against Defendant as follows:

      1.     An Order declaring her indebtedness to Hiway Federal Credit Union on the Visa

             Line of Credit Agreement, in the sum of $5,441.87 together with interest accruing

             thereon at the rate of 11.90% per annum from and after May 19,2019, non-

             dischargeable in the Bankruptcy proceedings and awarding Plaintiff’s costs and

             reasonable attorney’s fees.

      2.     For such other and further relief as the Court shall deem just and equitable.


Dated: August 23, 2019                     SEILERSCHINDEL, PLLC


                                           By:    /e/ Daniel M. Duffek
                                           Daniel M. Duffek, #388297
                                           5901 Cedar Lake Road
                                           Minneapolis, MN 55416
                                           Telephone: (612) 253-6970
                                           dduffek@seilerschindel.com




                                               5
Case 19-03076   Doc 1   Filed 08/23/19   Entered 08/23/19 12:52:12   Desc Main
                           Document      Page 6 of 6
